     CASE 0:00-cr-00375-DWF-RLE Document 96 Filed 04/20/20 Page 1 of 4



                        1
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Criminal No. 00-375 (DWF/RLE)

                     Plaintiff,
                                                                                   ORDER
v.

Edward Ross Bergren,

                     Defendant.


       The Court is in receipt of Defendant Edward Ross Bergren’s (“Bergren”) Motion

to Request and Allow Reply to Government Response to Motion to Reduce Sentence.

(Doc. No. 95 (“Request”).) On April 3, 2020, Bergren filed a Motion to Reduce Sentence

pursuant to 18 U.S.C. 3582(c), based on the incapacitation of the caregiver of his minor

child. (Doc. No. 86 (“Motion”).) The United States of America (the “Government”)

opposed the Motion on April 10, 2020. (Doc. No. 89 (“Govt. Opp.”).) The Court denied

Bergren’s Motion on April 16, 2020 (“Denial”).1 Bergren filed his Request one day after

the Court issued its Denial. While the Court grants Bergren’s Request to consider his

reply, it does not alter the Court’s decision to deny his Motion.

       In its Denial, the Court found that it lacked authority to consider Bergren’s Motion

because Bergren failed to satisfy the unambiguous exhaustion requirement set forth in


1
       The Court assumes familiarity with this matter; however, the factual background
matter is clearly and concisely set forth in its Court’s Denial and is incorporated here by
reference. (See Denial.)
     CASE 0:00-cr-00375-DWF-RLE Document 96 Filed 04/20/20 Page 2 of 4



18 U.S.C. § 3582(c)(1)(A). (Denial at 7-8). The Court also clearly stated that even if it

had jurisdiction over the matter, the Court would deny the Motion on the merits because

it found that Bergren did not present an extraordinary and compelling circumstance to

warrant release and because § 3553(a) factors counsel against it. (Id. at 8.)

       Bergren now reiterates that there are exceptions to the exhaustion requirement and

asserts that because Bergren is not in federal custody, there are no administrative

remedies available to him and therefore none to exhaust. (Request at 2-7.) Bergren

contends “[w]hen the focus of the court’s decision is on whether extraordinary and

exceptional circumstances exist, the constantly changing facts about the COVID-19

pandemic need to be considered” and “[t]o require re-exhaustion of the new facts that are

constantly arising would leave prisoners without the ability to seek relief from the court.”

(Id. at 7.) Accordingly, Bergren argues that his circumstances clearly warrant an

exception to the exhaustion requirement because “there is no guarantee when or if [he]

will have access to administrative remedies.” (Id.)

       Bergren also reasserts his argument that compassionate release is appropriate

based on his need to care for his minor child (“Child”). (Id. at 9-10.) He objects to the

Government’s suggestion that an alternate caregiver for Child exists, reiterates his

concern for Child’s safety and well-being, and reasserts that he has actively worked to

maintain his parental role and to improve his ability to parent while in prison. (Id.)

Moreover, Bergren contends that his lengthy state sentence properly accounted for his

offense severity and criminal history. (Id. at 10.) Accordingly, he argues that he is

suitably rehabilitated, and additional prison time is unwarranted. (Id. at 10-12.) Finally,


                                             2
      CASE 0:00-cr-00375-DWF-RLE Document 96 Filed 04/20/20 Page 3 of 4



Bergren asserts that any sentencing disparity that results from granting him

compassionate release is warranted in light of his compelling and extraordinary

circumstances. (Id. at 12.)

       The Court confirmed with the United States Marshall’s Service that Bergren is

scheduled for transfer to a BOP facility this week. Accordingly, the Court reasserts that

“[b]ecause Bergren will soon be in federal custody, the Court lacks authority to consider

his Motion until he asks his warden to release him or he has exhausted his administrative

rights.” (Denial at 7-8.) Moreover, the Court reiterates that even if it had jurisdiction

over the matter, the Court also denies Bergren’s Motion on the merits. (Id. at 8.) While

the Court understands Bergren’s desire to care for his Child, and once again commends

him for his commitment to rehabilitation, the Court finds that Bergren’s Request simply

does not change the Court’s analysis and conclusion that Child has a working safety plan

and that § 3553(a) factors counsel against release. (See Denial at 8.) Accordingly, the

Court affirms its Denial.

                                          ORDER

       Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Edward Ross Bergren’s Motion and Request to

Allow Reply to Government Response to Motion to Reduce Sentence pursuant

to18 U.S.C. 3582(c) (Doc. No. [95]) is GRANTED to the extent that the Court has fully

considered his reply. Notwithstanding, the Court finds no reason to depart from and does




                                              3
     CASE 0:00-cr-00375-DWF-RLE Document 96 Filed 04/20/20 Page 4 of 4



not alter its April 16, 2020 Order (Doc. No. [94]) DENYING Bergren’s Motions to

Reduce Sentence (Doc. No. ([86])).


Dated: April 20, 2020                  s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                         4
